DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 06/09/2022, has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 06/09/2022, is acknowledged.  
Claims 7, 8, 11, 14, 23, 28 are pending in this action.  Claims 1-2, 4, 6, 17, 20, 24-27 have been cancelled.  Claims 3, 5, 9-10, 12-13, 15-16, 18-19, 21-22 have been cancelled previously.  Claims 7, 8, 11, 14, 23, 28 have been amended.  Claims 7, 8, 11, 14, 23, 28 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
This application is a 371 of PCT/US2018/023774, filed March 22, 2018, which claims benefit of provisional U.S. Application No. 62/476,998, filed March 27, 2017.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of liquid pharmaceutical compositions that may include a combination of active agents such as guaifenesin, phenylephrine, dextromethorphan, pseudoephedrine (e.g., US 9,308,166, US 9,744,133).
The prior art does not teach or suggest liquid pharmaceutical compositions comprising 21-25 wt% of guaifenesin in combination with phenylephrine, dextromethorphan, pseudoephedrine and other additives/compounds in claimed amounts.  Applicant teaches that said compositions provide enhanced bioavailability of said active ingredients and have enhanced stability, remaining a clear solution without recrystallization of active agents for up to 2 years. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7, 8, 11, 14, 23, 28 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615